Citation Nr: 1516788	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  11-09 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran had service in the Merchant Marines during World War II from October 1944 to August 1945.  He received, among other medals and commendations, the Combat Bar (with stars), Pacific War Zone Bar, and Atlantic War Zone Bar. 

This appeal to the Board of Veterans' Appeals (Board) is from a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

Resolving all reasonable doubt in his favor, the Veteran has experienced symptoms of tinnitus and bilateral sensorineural hearing loss continuously since service.


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1110, 1154(a), (b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2014).

2. Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1154(a), (b), 5107 (West 2002); 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  As the Board's decision to grant service connection for bilateral hearing loss and tinnitus is completely favorable, no further action is required to comply with the VCAA and implementing regulations.

Service Connection - Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. 3.303(a)(2014).

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.

Certain chronic diseases, such as sensorineural hearing loss and tinnitus, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service. See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. (Emphasis added). 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service, or in service and any time thereafter. 38 C.F.R. § 3.303(d); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement. See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).

Eligibility for VA Benefits 

As noted above, the Veteran served in the Merchant Marines from October 1944 to August 1945.  The Board must first consider whether this constitutes eligible service for VA benefits.  

Eligibility for VA benefits is governed by statutory and regulatory law that defines an individual's legal status as a veteran of active military, naval, or air service. 38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  In addition, laws and regulations provide that certain individuals and groups are considered to have performed active military, naval, or air service for purposes of VA benefits. 38 C.F.R. § 3.7. 

The term 'veteran' means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable. 38 U.S.C.A. § 101(2), (24); 38 C.F.R. §§ 3.1(d), 3.6.  Service in the active military, naval, or air service includes service in the United States Armed Forces. See 38 U.S.C.A. § 101(10) (Armed Forces defined as the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the reserve components thereof).  The Merchant Marines is not included in the statutory definition of Armed Forces. 

Under 38 C.F.R. § 3.7, active service for individuals in the American Merchant Marines includes only oceangoing service during periods of armed conflict from December 7, 1941, to August 15, 1945. 38 C.F.R. § 3.7(x)(14), (15).  Specifically, United States Merchant Seamen who served on blockade ships in support of Operation Mulberry during World War II and American Merchant Marines who were in Oceangoing Service during the period of armed conflict from December 7, 1941, through August 15, 1945, are considered to have had active service.  Service outside of those dates is not qualifying service except for consideration of travel time. See Pacheco v. West, 12 Vet. App. 36, 37 (1998).

Here, the Veteran's DD Form 214 and personnel records confirm that he had oceangoing service with the Merchant Marines prior to August 15, 1945.  Thus, it is clear that his period of service can be considered "active military service" under the provisions of Public Law No. 95-202 § 40, 91 Stat. 1433, 1449-50 (Nov. 23, 1977) for purposes of VA compensation.

Now that eligibility for VA benefits has been established, the Board will next consider whether service connection for bilateral hearing loss and tinnitus is warranted. 

Bilateral Hearing Loss and Tinnitus 

The Veteran asserts that he has bilateral hearing loss and tinnitus as a result of in-service acoustic trauma/noise exposure.  He has consistently reported that he was exposed to loud noise while serving on ships in combat zones in the Coast Guard Merchant Marines, and in his capacity (military occupational specialty/MOS) as a fireman, water tender, and oiler.  He has also endorsed continuous hearing loss and tinnitus/ringing in the ears since service. See, e.g., November 2010 Statement from Veteran; see also September 2010 VA Audiological Examination. 

As an initial matter, the record establishes the presence of tinnitus and bilateral hearing loss.  

With respect to tinnitus, the Board acknowledges that the Veteran is competent to state that he has had ringing in his ears and when the ringing began. See Charles v. Principi, 16 Vet. App. 370, 374 (2002) citing Caluza v. Brown, 7 Vet. App. 498, 504 (1995) (where determinative issue does not require medical expertise, lay evidence may suffice by itself); Falzone v. Brown, 8 Vet. App. 398, 406 (1995); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay evidence is competent to establish features or symptoms of injury or illness).  Because tinnitus is "subjective," its existence is generally determined by whether or not the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone. See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the Board finds that there is a current tinnitus disability.  

With respect to hearing loss, the September 2010 VA audiology examination shows right and left ear hearing loss for VA purposes in accordance with 38 C.F.R. § 3.385.  Therefore, the Board finds that there is a current bilateral hearing loss disability.  

The Board must next consider whether the Veteran was exposed to acoustic trauma in-service (i.e., in-service incurrence or aggravation of a disease or injury).  

With respect to in-service treatment/diagnoses of hearing loss or tinnitus, the Board notes that medical files for Merchant Marine seamen who served under Coast Guard do not exist. See M21-1MR Part III Subpart iii Chapter 2 Section F- Merchant Marine Service Records.  Therefore, there are no service treatment records available for review.  Nevertheless, the Veteran's DD Form 214/personnel records reveal that his MOS was that of fireman, water tender, and oiler, and he has consistently reported acoustic trauma (without hearing protection) in association these duties.  Moreover, as noted above, the Veteran is in receipt of Merchant Marine Combat Bar (with stars), which confirms active service with the U.S. Merchant Marine on a ship that was engaged in direct enemy action.  Specifically, the Merchant Marine Combat Bar is issued to seamen who serve in a ship that was directly attacked or damaged by an instrumentality of war during that service. 50 U.S.C. § 753(a) & (b) (repealed July 24, 1956).  A star is attached to the Combat Bar to seamen who are forced to abandon ship when so attacked or damaged. Id.  

Based on the above, the Veteran's reports of acoustic trauma are consistent with the facts and circumstances of his service. See 38 U.S.C.A. § 1154(a), (b).  Moreover, military noise exposure has already been conceded by the RO. See, e.g., September 2010 Rating Decision, and March 2011 Statement of the Case.  Therefore, the Board finds the Veteran was exposed to acoustic trauma in-service.

The remaining question for consideration here is whether the Veteran's current bilateral hearing loss and tinnitus are related to in-service acoustic trauma.  

As noted above, sensorineural hearing loss and tinnitus are chronic diseases under 38 C.F.R. § 3.309(a) and may be granted service connection based upon the continuity of symptomatology provision of 38 C.F.R. § 3.303(b).  

Throughout the course of this appeal, the Veteran has complained of current hearing loss and tinnitus that began in-service and has continued to the present.  The Veteran is competent to report as to onset/continuity of hearing loss/tinnitus symptoms, and the Board has no reason to doubt the credibility of his statements in this regard as they have been consistently reported and are largely supported by the record.  Indeed, during his September 2009 VA audiological examination and in other statements of record, the Veteran reported that his hearing loss and tinnitus (described as "whizzing" noise in his ears) started in 1944/1945; that he was assigned to war zones and worked in the engine room of ships for the entirely of his service without hearing protection; that he sought treatment after service from a Dr. W. (now deceased) who indicated that there was damage to both of his inner ears; and that he had no post-service occupational or recreational noise exposure. See also November 2010 Statement.   

For all of the above-stated reasons, and resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran has suffered from bilateral sensorineural hearing loss and tinnitus since his separation from active service.  

In so finding, the Board notes that the September 2010 VA examiner concluded that the Veteran's current degree of hearing loss did, in fact, exceed norms for hearing loss due to aging.  Yet, the examiner was unable to provide an etiology opinion without resorting to mere speculation.  To the extent that the examiner essentially acknowledged that the Veteran's hearing loss was inconstant with normal aging, the Board finds that this is probative evidence is support of the Veteran's claim.  However, to the extent that the examiner could not provide an etiology opinion without resorting to mere speculation, the Board finds that this is neither for nor against the Veteran's claims for service connection.  It is merely a non-opinion.  

In view of the totality of the evidence, the Board finds that the Veteran has experienced continuous hearing loss and tinnitus since being exposed to acoustic trauma during active duty service.  This determination is based on the Veteran's MOS and his credible account of noise exposure during service; the acceptance of his account of hearing problems/whizzing noise in his ears during and since service; his documented current bilateral hearing loss and tinnitus; and the determination by the VA examiner that she could not say whether the Veteran's hearing loss/tinnitus was or was not related to service.  The Board finds the evidence to be at least in equipoise and, resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection for tinnitus and bilateral hearing loss is warranted. 38 U.S.C.A. § 510; 38 C.F.R. § 3.102, 3.303(b).


ORDER


Entitlement to service connection for bilateral hearing loss is granted. 

Entitlement to service connection for tinnitus is granted. 





____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


